DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 November 2022 has been entered.
 
Response to Amendment
The amendment filed 30 November 2022 has been entered. Claims 1, 5, and 7-14 are pending in the application. Claims 2-4 and 6 are canceled from consideration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Berndt (U.S. Patent Publication 2010/0281959) in view of Ishizuka (U.S. Patent Publication 2011/0061404) in further view of Makabe (U.S. Patent 3,752,167).
Regarding claim 1, Berndt discloses a multiport valve 200 used for a water quality analyzer comprising:
a valve head 270 having a plurality of ports (below fittings 250) for receiving pipings 240 for connections therebetween and flow paths communicating with the respective ports, the ports being provided on an outer surface of the valve head, the valve head including a connection surface (surface of 270 contacting 210) in which ends of the flow paths (from 240A/B-230A/B) are arranged in the same plane (FIG. 2);
a rotor 220 having a flat surface (top of 220 FIG. 2) provided with a groove 260A/260B for switching a connection state between the ends of the flow paths arranged on the connection surface (Paragraph 71), the flat surface being arranged so as to face the connection surface;
a drive mechanism 260 configured to rotate the rotor (Paragraph 72); and
a stator 210 fixed to the valve head, the stator being interposed between the flat surface of the rotor formed with the groove and the connection surface of the valve head (FIG. 2),
wherein the rotor and the stator are made of materials different in hardness from each other (Paragraph 72) (FIG. 2, 3; Paragraph 70-74).
Berndt is silent regarding the valve head being made of a resin material having corrosion resistance against a chemical used in the water quality analyzer, and the flow paths are configured so that chemicals flowing through the flow paths contact resin material of the vale head, and the resin material of the valve head is polychlorotrifluoroethylene.
However, Ishizuka teaches a combination of resin and non-magnetic metal can be used as a material combination for the flat surface 165a of the valve body 161 (interpreted as the valve head) and the flat surface 175a of the valve plate 171 (interpreted as the rotor) of the rotary valve 155 (FIG. 1, 2; Paragraph 55).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Berndt by making the valve head and rotor out of a combination of resin and metal, as taught by Ishizuka, for the purpose of utilizing a lightweight highly durable material coated in a metal to increase the life expectancy of the valve components.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the fittings 250 and housing 270 as one piece, since it has been held that use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice, and for the purpose of making the components perfectly aligned by forming them as a single unit instead of multiple components being connected to each other.
Additionally, Makabe teaches valve components are known to usually be made of polychlorotrifluoroethylene (Col. 2 ln 48-56).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Berndt by making the valve head out of polychlorotrifluoroethylene, as taught by Makabe, for the purpose of utilizing a low friction, inert, durable, corrosive-resistant material for the valve components.
Regarding claim 5, Berndt, as modified above, and as best can be understood, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Berndt/Ishizuka further teaches the rotor 171 is configured by a resin material softer than the valve head (the resin portion of the rotor is softer than the metal portion of the valve head) (Paragraph 55).
Regarding claim 7, Berndt, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Berndt/Ishizuka further teaches at least one of the rotor and the stator is configured by a resin material (Ishizuka FIG. 1, 2; Paragraph 55).
Regarding claim 8, Berndt, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 7.
Berndt/Ishizuka is silent regarding the resin material of the rotor is a fluorine resin.
However, Makabe teaches valve components are known to usually be made of fluorocarbon resin (Col. 2 ln 48-56).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Berndt by making the resin component of the rotor out of a fluorine resin, as taught by Makabe, for the purpose of utilizing a low friction, inert, durable, corrosive-resistant material for the valve components.
Regarding claim 9, Berndt, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 7.
Berndt/Ishizuka is silent regarding the resin material of the stator is a fluorine resin.
However, Makabe teaches valve components are known to usually be made of fluorocarbon resin (Col. 2 ln 48-56).
Regarding claim 11, Berndt, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Berndt/Ishizuka further discloses the plurality of ports are provided at positions to receiving pipings (FIG. 2).
Berndt/Ishizuka/Makabe is silent regarding the plurality of ports are provided at positions to receiving pipings from directions parallel to the connection surface and from a direction perpendicular to the connection surface.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to position the ports at positions parallel and perpendicular to the connection surface, since it has been held that mere relocation of an element would not have modified the operation of the device.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Berndt by positioning the ports at positions to receive the pipings from directions parallel to the connection surface and from a direction perpendicular to the connection surface, for the purpose of positioning the ports at angles most beneficial for the surroundings within which it resides.
Regarding claim 12, Berndt, as modified above, and as best can be understood, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Berndt/Ishizuka further discloses the stator has through holes (seen in FIG. 2) each corresponding to each of the ends of the flow paths (230A/B), and the valve head is configured so that the pipings received by the ports are fluidly connected with the through holes of the stator (FIG. 2).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Berndt in view of Ishizuka in further view of Makabe in even further view of Liang (U.S. Patent 10,309,545).
Regarding claim 10, Berndt, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Berndt/Ishizuka/Makabe is silent regarding the rotor and the stator are made of different resin materials from each other.
However, Liang teaches the material of the valve rotor and the valve stator is Teflon, Nylon, rubber, polymer compound, silicone, metal, plastic, polymer, glass, ceramic or combinations thereof (Claim 9).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Berndt by making the rotor and stator out of different materials from each other, as taught by Makabe, for the purpose of utilizing a low friction, inert, durable, corrosive-resistant material for the valve components while choosing a material for each component based upon the characteristics most required by said component.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Berndt (U.S. Patent Publication 2010/0281959) in view of Ishizuka (U.S. Patent Publication 2011/0061404) in further view of Yasunaga (U.S. Patent Publication 2016/0025690).
Regarding claim 13, Berndt discloses a multiport valve 200 used for a water quality analyzer comprising:
a valve head 270 having a plurality of ports (below fittings 250) for receiving pipings 240 for connections therebetween and flow paths communicating with the respective ports, the ports being provided on an outer surface of the valve head, the valve head including a connection surface (surface of 270 contacting 210) in which ends of the flow paths (from 240A/B-230A/B) are arranged in the same plane (FIG. 2);
a rotor 220 having a flat surface (top of 220 FIG. 2) provided with a groove 260A/260B for switching a connection state between the ends of the flow paths arranged on the connection surface (Paragraph 71), the flat surface being arranged so as to face the connection surface;
a drive mechanism 260 configured to rotate the rotor (Paragraph 72); and
a stator 210 fixed to the valve head, the stator being interposed between the flat surface of the rotor formed with the groove and the connection surface of the valve head (FIG. 2),
wherein the rotor and the stator are made of materials different in hardness from each other (Paragraph 72) (FIG. 2, 3; Paragraph 70-74).
Berndt is silent regarding the valve head being made of a resin material having corrosion resistance against a chemical used in the water quality analyzer, and the flow paths are configured so that chemicals flowing through the flow paths contact resin material of the vale head, and the resin material of the valve head is polyphenylene sulfide.
However, Ishizuka teaches a combination of resin and non-magnetic metal can be used as a material combination for the flat surface 165a of the valve body 161 (interpreted as the valve head) and the flat surface 175a of the valve plate 171 (interpreted as the rotor) of the rotary valve 155 (FIG. 1, 2; Paragraph 55).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Berndt by making the valve head and rotor out of a combination of resin and metal, as taught by Ishizuka, for the purpose of utilizing a lightweight highly durable material coated in a metal to increase the life expectancy of the valve components.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the fittings 250 and housing 270 as one piece, since it has been held that use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice, and for the purpose of making the components perfectly aligned by forming them as a single unit instead of multiple components being connected to each other.
Additionally, Yasunaga teaches the valve head 40b is coated (in part made of) with a PEEK resin film 50 or other polymide resin (polyphenylene sulfide) (FIG. 5; Paragraph 47).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Berndt by making the valve head out of a polyphenylene sulfide, as taught by Yasunaga, for the purpose of utilizing a low friction, inert, durable, corrosive-resistant material for the valve components.
Regarding claim 14, Berndt discloses a multiport valve 200 used for a water quality analyzer comprising:
a valve head 270 having a plurality of ports (below fittings 250) for receiving pipings 240 for connections therebetween and flow paths communicating with the respective ports, the ports being provided on an outer surface of the valve head, the valve head including a connection surface (surface of 270 contacting 210) in which ends of the flow paths (from 240A/B-230A/B) are arranged in the same plane (FIG. 2);
a rotor 220 having a flat surface (top of 220 FIG. 2) provided with a groove 260A/260B for switching a connection state between the ends of the flow paths arranged on the connection surface (Paragraph 71), the flat surface being arranged so as to face the connection surface;
a drive mechanism 260 configured to rotate the rotor (Paragraph 72); and
a stator 210 fixed to the valve head, the stator being interposed between the flat surface of the rotor formed with the groove and the connection surface of the valve head (FIG. 2),
wherein the rotor and the stator are made of materials different in hardness from each other (Paragraph 72) (FIG. 2, 3; Paragraph 70-74).
Berndt is silent regarding the valve head being made of a resin material having corrosion resistance against a chemical used in the water quality analyzer, and the flow paths are configured so that chemicals flowing through the flow paths contact resin material of the vale head, and the resin material of the valve head is polyether ether ketone.
However, Ishizuka teaches a combination of resin and non-magnetic metal can be used as a material combination for the flat surface 165a of the valve body 161 (interpreted as the valve head) and the flat surface 175a of the valve plate 171 (interpreted as the rotor) of the rotary valve 155 (FIG. 1, 2; Paragraph 55).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Berndt by making the valve head and rotor out of a combination of resin and metal, as taught by Ishizuka, for the purpose of utilizing a lightweight highly durable material coated in a metal to increase the life expectancy of the valve components.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the fittings 250 and housing 270 as one piece, since it has been held that use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice, and for the purpose of making the components perfectly aligned by forming them as a single unit instead of multiple components being connected to each other.
Additionally, Yasunaga teaches the valve head 40b is coated (in part made of) with a PEEK resin film 50 or other polymide resin (FIG. 5; Paragraph 47).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Berndt by making the valve head out of a PEEK, as taught by Yasunaga, for the purpose of utilizing a low friction, inert, durable, corrosive-resistant material for the valve components.

Response to Arguments
Applicant's arguments filed 30 November 2022 have been fully considered but they are not persuasive.
Applicant argues that the combination of references does not meet the limitation that the valve head be made of a fluorine resin.  While Makabe does not explicitly teach a valve head made of polychlorotrifluoroethylene, Makabe does teach making valve components out of polychlorotrifluoroethylene.  It would be obvious to one of ordinary skill to take the teachings of Makabe, that components be made of polychlorotrifluoroethylene, and apply them to other components, namely the valve head.  Makabe states that the material used for the rotor and stator can be switched so as to make the stationary stator made out of polychlorotrifluoroethylene (Col. 2 ln 42-62).  It being known in the art to make stationary components of a rotary valve out of polychlorotrifluoroethylene in order to achieve the desired durability, it would be obvious to apply the same thinking to the stationary valve head.  As such, Makabe teaches it is known to make stationary components of a valve out of polychlorotrifluoroethylene, thus when applied to the current rejection, the limitation is met.  Applicant’s argument is not persuasive.
Applicant’s argument regarding the application of the teachings of Makabe to Claims 13 and 14 are moot as the teachings of Yasunaga are being used to modify Berndt to achieve the desired material of the valve head.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984. The examiner can normally be reached Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        

/Matthew W Jellett/Primary Examiner, Art Unit 3753